United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Federal Way, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1657
Issued: January 4, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 25, 2017 appellant filed a timely appeal from a June 26, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish right carpal tunnel
syndrome causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 3, 2017 appellant, then a 54-year-old mail carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed carpal tunnel syndrome as a result of using his
right hand all day at work. The claim form did not indicate whether he stopped work.

1

5 U.S.C. § 8101 et seq.

In an April 21, 2017 report, Thomas Shaver, a certified physician assistant, noted that
appellant sought medical treatment for new complaints of right wrist/hand numbness and pain,
which he had experienced for the past two months with no recent injury. He noted that appellant
worked as a mail carrier and related that approximately 10 years ago he sustained a right wrist
injury. Mr. Shaver reviewed appellant’s history and conducted an examination. He reported
positive Phalen’s and carpal tunnel tests. Mr. Shaver diagnosed right carpal tunnel syndrome
and right wrist pain.
Appellant underwent an electromyography (EMG) and a nerve conduction velocity
(NCV) study by Dr. John Chapin, a Board-certified psychiatrist and neurologist. In an April 28,
2017 report, Dr. Chapin noted an abnormal study. He reported median neuropathy at appellant’s
right wrist consistent with carpal tunnel syndrome and mild ulnar neuropathy present at the right
elbow.
In a May 3, 2017 report, Dr. Scott B. Hutson, a Board-certified orthopedic surgeon,
indicated that appellant had not improved since he was last seen on April 21, 2017. He noted
that appellant occasionally wore a brace during the day, which helped to decrease his symptoms.
Dr. Hutson reported that appellant was highly symptomatic and had positive NCV studies. He
reviewed appellant’s history and provided findings on examination. Dr. Hutson diagnosed right
carpal tunnel syndrome.
Dr. Hutson further related in a May 4, 2017 attending physician’s report (Form CA-20)
that appellant was a mail carrier who complained of numbness, tingling, and pain in his right
hand. He checked a box marked “No” indicating that appellant did not have a history of
preexisting injury or disease. Dr. Hutson reported findings of right carpal tunnel syndrome. He
checked a box marked “Yes” indicating that appellant’s condition was caused or aggravated by
an employment activity. Dr. Hutson noted that he had attached a chart note and that appellant
was restricted from work at that time.
In a May 4, 2017 chart note, Dr. Hutson indicated that appellant complained of having
trouble with his right wrist for a while and that around March 1, 2017 his right wrist started
going numb while sleeping. He related that an April 28, 2017 NCV study showed abnormal
findings. Dr. Hutson diagnosed right wrist pain and right carpal tunnel syndrome. He checked a
box marked “No” indicating that appellant had not been treated for a similar condition and did
not have preexisting impairment to the injured area. Dr. Hutson recommended right carpal
tunnel release surgery.
Appellant explained in a May 16, 2017 statement that, on or around March 1, 2017, he
began to experience numbness in his right hand at night. He sought medical treatment from his
treating physician and began to use an arm brace. Appellant indicated that he saw a specialist
who diagnosed carpal tunnel syndrome and informed him that it was caused by using his right
hand to perform repetitive tasks, like the duties he performed at work. Appellant noted that
approximately 8 to 10 years ago, he had a previously accepted claim for a right hand injury.
By letter dated May 18, 2017, OWCP advised appellant that the evidence submitted was
insufficient to establish an occupational disease claim. It requested that he respond to an
attached development questionnaire in order to substantiate the factual element of his claim and
submit additional medical evidence to establish a diagnosed condition causally related to his
2

employment. Appellant was afforded 30 days to submit the additional information. A similar
letter was sent to the employing establishment.
On May 23, 2017 appellant responded to OWCP’s development questionnaire. He stated
that he cased mail for an average of one and a half hours a day, started his vehicle about 50 times
a day, open and shut a sliding vehicle door all day long, open and shut mailboxes six hours a day,
and fingered through 750 to 2,000 pieces of mail a day all with his right hand for the past 25
years. Appellant noted that he worked 5 days a week, 8 hours a day for 25 years. He indicated
that his hobbies and activities outside of his federal employment included hiking, bicycle riding,
motorcycle riding, and fishing. Appellant related that he used his computer to pay bills and buy
products when needed. He further explained that he started to experience numbness in his right
hand at night beginning on or around March 1, 2017. Appellant indicated that it woke him up
approximately three times per night. One night his hand and part of his arm “felt dead,” which
was when he sought medical treatment. Appellant reported that he began wearing a wrist brace,
which helped a little. He noted that approximately 8 to 10 years ago he had a previously
accepted claim for his right hand.
By decision dated June 26, 2017, OWCP accepted the alleged employment factors and
that appellant had been diagnosed with right carpal tunnel syndrome. It denied his claim,
however, because the medical evidence of record failed to establish that his diagnosed carpal
tunnel condition was causally related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
2

Supra note 1.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4
M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

3

one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
Appellant has alleged that he developed right wrist carpal tunnel syndrome as a result of
his federal employment duties. OWCP accepted his employment factors as factual and that he
had been diagnosed with right carpal tunnel syndrome. However, it denied appellant’s claim
because the medical evidence of record failed to establish causal relationship between his
diagnosed medical condition and the accepted factors of his federal employment.
The Board finds that appellant has not met his burden of proof to establish that his right
wrist carpal tunnel syndrome was causally related to the accepted factors of his federal
employment.
In support of his claim, appellant submitted a series of notes and reports by Dr. Hutson
dated May 3 to 4, 2017. Dr. Hutson related that appellant worked as a mail carrier and
complained of numbness, tingling, and pain in his right hand. He indicated that an April 28,
2017 NCV study had abnormal findings. Dr. Hutson reported findings and diagnosis of right
carpal tunnel syndrome. He checked a box marked “yes” indicating that appellant’s condition
was caused or aggravated by an employment activity. The Board has held, however, that when a
physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion is of diminished probative value and is insufficient
to establish a claim.8 Accordingly, Dr. Hutson’s reports are insufficient to establish appellant’s
claim.
Dr. Chapin’s April 28, 2017 EMG/NCV study report is likewise insufficient to establish
causal relationship. The Board has held that reports of diagnostic tests are of limited probative
value as they fail to provide an opinion on the causal relationship between appellant’s
employment duties and the diagnosed condition. For this reason, this evidence is insufficient to
meet his burden of proof.9
Appellant also received treatment from Mr. Shaver, a certified physician assistant, who
noted a diagnosis of right carpal tunnel syndrome in an April 21, 2017 report. His report is of no
probative value, however, because physician assistants are not considered “physicians” as
defined under FECA.10

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

8

D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty, 54 ECAB 340 (2003).

9

See A.B., Docket No. 17-0301 (issued May 19, 2017).

10

5 U.S.C. § 8102(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. 5 U.S.C. § 8101(2); 20 C.F.R. § 10.404; Roy L. Humphrey, 57 ECAB 238 (2005). See also D.B.,
Docket No. 17-0448 (issued October 12, 2017) wherein the Board held that reports from physician assistants are not
considered medical evidence as these practitioners are not physicians under FECA.

4

Causal relationship is a medical question that must be established by probative medical
opinion from a physician.11 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.12
Such a relationship must be shown by rationalized medical evidence of causal relationship based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.13 As appellant has not provided such rationalized medical
evidence in this case, he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right carpal
tunnel syndrome causally related to the accepted factors of his federal employment.

11

W.W., Docket No. 09-1619 (June 2010); David Apgar, 57 ECAB 137 (2005).

12

See P.J., Docket No. 17-0570 (issued October 26, 2017).

13

Patricia J. Bolleter, 40 ECAB 373 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 4, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

